UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2014 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 ( d) OF THE SECURITIES EXCHANGE ACT OF 1934 Forthe transition period from to Commission file number 0-18630 CATHAY GENERAL BANCORP (Exact name of registrant as specified in its charter) Delaware 95-4274680 (State of other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 777 NorthBroadway, Los Angeles, California (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (213) 625-4700 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes☑No☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes☑No☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ☑ Accelerated filer ☐ Non-accelerated filer ☐ (Do not check if a smaller reporting company) Smaller reporting company☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes☐ No☑ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Common stock, $.01 par value, 79,671,878 shares outstanding as of July 31, 2014. 1 CATHAY GENERAL BANCORP AND SUBSIDIARIES 2ND QUARTER 2-Q TABLE OF CONTENTS PART I – FINANCIAL INFORMATION 5 Item 1. FINANCIAL STATEMENTS (Unaudited). 5 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited). 8 Item 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. 38 Item 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 64 Item 4. CONTROLS AND PROCEDURES. 65 PART II - OTHER INFORMATION 66 Item 1. LEGAL PROCEEDINGS. 66 Item 1A RISK FACTORS. 66 Item 2.UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS. 66 Item 3.DEFAULTS UPON SENIOR SECURITIES. 67 Item 4.MINE SAFETY DISCLOSURES. 67 Item 5. OTHER INFORMATION. 67 Item 6.EXHIBITS. 67 SIGNATURES 68 2 Forward-Looking Statements In this Quarterly Report on Form10-Q, the term “Bancorp” refers to Cathay General Bancorp and the term “Bank” refers to Cathay Bank. The terms “Company,” “we,” “us,” and “our” refer to Bancorp and the Bank collectively. The statements in this report include forward-looking statements within the meaning of the applicable provisions of the Private Securities Litigation Reform Act of 1995 regarding management’s beliefs, projections, and assumptions concerning future results and events. We intend such forward-looking statements to be covered by the safe harbor provision for forward-looking statements in these provisions. All statements other than statements of historical fact are “forward-looking statements” for purposes of federal and state securities laws, including statements about anticipated future operating and financial performance, financial position and liquidity, growth opportunities and growth rates, growth plans, acquisition and divestiture opportunities, business prospects, strategic alternatives, business strategies, financial expectations, regulatory and competitive outlook, investment and expenditure plans, financing needs and availability, and other similar forecasts and statements of expectation and statements of assumptions underlying any of the foregoing. Words such as “aims,” “anticipates,” “believes,” “can,” “continue,” “could,” “estimates,” “expects,” “hopes,” “intends,” “may,” “optimistic,” “plans,” “potential,” “possible,” “predicts,” “projects,” “seeks,” “shall,” “should,” “will,” and variations of these words and similar expressions are intended to identify these forward-looking statements. Forward-looking statements by us are based on estimates, beliefs, projections, and assumptions of management and are not guarantees of future performance. These forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from our historical experience and our present expectations or projections. Such risks and uncertainties and other factors include, but are not limited to, adverse developments or conditions related to or arising from: ● U.S. and international business and economic conditions; ● possible additional provisions for loan losses and charge-offs; ● credit risks of lending activities and deterioration in asset or credit quality; ● extensive laws and regulations and supervision that we are subject to , including potential supervisory action by bank supervisory authorities; ● increased costs of compliance and other risks associated with changes in regulation , including the implementation of the Dodd-Frank Wall Street Reform and Consumer Protection Act (the “Dodd-Frank Act”); ● higher capital requirements from the implementation of the Basel III capital standards; ● compliance with the Bank Secrecy Act and other money laundering statutes and regulations; ● potential goodwill impairment; ● liquidity risk; ● fluctuations in interest rates; ● risks associated with acquisitions and the expansion of our business into new markets; ● inflation and deflation; ● real estate market conditions and the value of real estate collateral; ● environmental liabilities; 3 ● our ability to compete with larger competitors; ● our ability to retain key personnel; ● successful management of reputational risk; ● natural disasters and geopolitical events; ● general economic or business conditions in Asia, and other regions where the Bank has operations; ● failures, interruptions, or security breaches of our information systems; ● our ability to adapt our systems to technological changes; ● risk management processes and strategies; ● adverse results in legal proceedings; ● certain provisions in our charter and bylaws that may affect acquisition of the Company; ● changes in accounting standards or tax laws and regulations; ● market disruption and volatility; ● restrictions on dividends and other distributions by laws and regulations and by our regulators and our capital structure; ● issuance of preferred stock; ● successfully raising additional capital, if needed, and the resulting dilution of interests of holders of our common stock; and ● the soundness of other financial institutions. These and other factors are further described in Bancorp’s Annual Report on Form 10-K for the year ended December 31, 2013 (Item 1A in particular), other reports and registration statements filed with the Securities and Exchange Commission (“SEC”), and other filings it makes with the SEC from time to time. Actual results in any future period may also vary from the past results discussed in this report. Given these risks and uncertainties, readers are cautioned not to place undue reliance on any forward-looking statements, which speak to the date of this report. We have no intention and undertake no obligation to update any forward-looking statement or to publicly announce any revision of any forward-looking statement to reflect future developments or events, except as required by law. Bancorp’s filings with the SEC are available at the website maintained by the SEC at http://www.sec.gov, or by request directed to Cathay General Bancorp, 9650 Flair Drive, El Monte, California 91731, Attention: Investor Relations (626) 279-3286. 4 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS (UNAUDITED) CATHAY GENERAL BANCORP AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (In thousands, except share and per share data) June 30, 2014 December 31, 2013 Assets Cash and due from banks $ 245,860 $ 153,747 Short-term investments and interest bearing deposits 803,576 516,938 Securities available-for-sale (amortized cost of $1,354,885 in 2014 and $1,637,965 in 2013) 1,339,989 1,586,668 Trading securities - 4,936 Loans 8,565,278 8,084,563 Less: Allowance for loan losses ) ) Unamortized deferred loan fees, net ) ) Loans, net 8,382,700 7,897,187 Federal Home Loan Bank stock 25,671 25,000 Other real estate owned, net 34,835 52,985 Affordable housing investments, net 88,277 84,108 Premises and equipment, net 101,758 102,045 Customers’ liability on acceptances 19,915 32,194 Accrued interest receivable 24,723 24,274 Goodwill 316,340 316,340 Other intangible assets, net 1,929 2,230 Other assets 171,249 190,634 Total assets $ 11,556,822 $ 10,989,286 Liabilities and Stockholders’ Equity Deposits Non-interest-bearing demand deposits $ 1,524,577 $ 1,441,858 Interest-bearing deposits: NOW deposits 698,671 683,873 Money market deposits 1,410,123 1,286,338 Savings deposits 501,065 499,520 Time deposits under $100,000 1,112,673 931,204 Time deposits of $100,000 or more 3,333,487 3,138,512 Total deposits 8,580,596 7,981,305 Securities sold under agreements to repurchase 700,000 800,000 Advances from the Federal Home Loan Bank 521,200 521,200 Other borrowings for affordable housing investments 18,985 19,062 Long-term debt 119,136 121,136 Acceptances outstanding 19,915 32,194 Other liabilities 58,628 55,418 Total liabilities 10,018,460 9,530,315 Commitments and contingencies - - Stockholders’ Equity Common stock, $0.01 par value, 100,000,000 shares authorized, 83,878,550 issued and 79,670,985 outstanding at June 30, 2014, and 83,797,434 issued and 79,589,869 outstanding at December 31, 2013 839 838 Additional paid-in-capital 786,259 784,489 Accumulated other comprehensive loss, net ) ) Retained earnings 885,896 829,109 Treasury stock, at cost (4,207,565 shares at June 30, 2014, and at December 31, 2013) ) ) Total equity 1,538,362 1,458,971 Total liabilities and equity $ 11,556,822 $ 10,989,286 See accompanying notes to unaudited condensed consolidated financial statements 5 CATHAY GENERAL BANCORP AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME/(LOSS) (Unaudited ) Three months ended June 30, Six months ended June 30, (In thousands, except share and per share data) Interest and Dividend Income Loans receivable, including loan fees $ 97,454 $ 87,879 $ 190,186 $ 176,719 Investment securities- taxable 6,708 12,332 14,284 24,118 Investment securities- nontaxable - 28 - 995 Federal Home Loan Bank stock 421 342 871 592 Deposits with banks 479 281 928 489 Total interest and dividend income 105,062 100,862 206,269 202,913 Interest Expense Time deposits of $100,000 or more 6,748 6,822 13,412 13,579 Other deposits 4,429 2,993 8,457 5,759 Securities sold under agreements to repurchase 6,943 9,984 13,873 21,376 Advances from Federal Home Loan Bank 497 145 696 225 Long-term debt 828 924 1,556 1,848 Total interest expense 19,445 20,868 37,994 42,787 Net interest income before provision for credit losses 85,617 79,994 168,275 160,126 Provision/(credit) for loan losses ) - ) - Net interest income after provision/(credit) for loan losses 89,317 79,994 171,975 160,126 Non-Interest Income Securities gains, net 506 12,177 6,466 18,469 Letters of credit commissions 1,520 1,449 2,988 2,910 Depository service fees 1,306 1,485 2,669 2,959 Other operating income 5,689 5,250 11,457 10,904 Total non-interest income 9,021 20,361 23,580 35,242 Non-interest Expense Salaries and employee benefits 23,391 21,588 46,842 44,441 Occupancy expense 3,896 3,510 7,758 7,154 Computer and equipment expense 2,534 2,366 4,836 5,042 Professional services expense 5,263 6,854 10,419 12,671 FDIC and State assessments 2,277 1,981 4,431 3,719 Marketing expense 1,519 1,169 2,083 1,606 Other real estate owned (income)/expense ) ) 382 359 Operations of affordable housing investments, net 1,018 2,023 3,454 3,718 Amortization of core deposit intangibles 124 1,338 296 2,734 (Income)/Costs associated with debt redemption ) 10,051 2,821 15,696 Other operating expense 3,423 3,100 7,259 5,704 Total non-interest expense Income before income tax expense 55,825 46,639 104,974 92,524 Income tax expense 20,741 16,573 38,631 33,460 Net income 35,084 30,066 66,343 59,064 Less: net income attributable to noncontrolling interest - 150 - 301 Net income attributable to Cathay General Bancorp 35,084 29,916 66,343 58,763 Dividends on preferred stock and noncash charge from repayment - ) - ) Net income attributable to common stockholders 35,084 27,849 66,343 51,512 Other comprehensive income/(loss), net of tax Unrealized holding gain/(loss) on securities available-for-sale 13,750 ) 24,844 ) Less: reclassification adjustments included in net income 293 7,058 3,748 10,705 Unrealized holdinglosses on cash flow hedge derivatives ) - ) - Less: reclassification adjustments included in net income - Total other comprehensive gain/(loss), net of tax 13,194 ) 20,833 ) Total comprehensive income/(loss) $ 48,278 $ ) $ 87,176 $ 43,225 Net income per common share: Basic $ 0.44 $ 0.35 $ 0.83 $ 0.65 Diluted $ 0.44 $ 0.35 $ 0.83 $ 0.65 Cash dividends paid per common share $ 0.07 $ 0.01 $ 0.12 $ 0.02 Average common shares outstanding Basic 79,642,993 78,869,089 79,619,506 78,832,530 Diluted 80,046,471 78,899,906 80,042,946 78,857,758 See accompanying notes to unaudited condensed consolidated financial statements. 6 CATHAY GENERAL BANCORP AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited ) Six months ended June 30, (In thousands) Cash Flows from Operating Activities Net income $ 66,343 $ 59,064 Adjustments to reconcile net income to net cash provided by/(used in) operating activities: Provision for loan (benefit)/losses ) - Provision/(credit) for losses on other real estate owned 1,616 ) Deferred tax liability/(asset) 10,483 ) Depreciation 3,556 3,105 Net losses on sale and transfer of other real estate owned ) ) Net gains on sale of loans ) ) Proceeds from sales of loans 9,914 38,648 Originations of loans held-for-sale ) ) Net change in trading securities 4,936 ) Write-downs on venture capital investments 268 211 Gain on sales and calls of securities ) ) Amortization/accretion of security premiums/discounts, net 1,723 2,333 Amortization of other intangible assets 340 2,797 Excess tax short-fall from share-based payment arrangements 1,177 80 Stock based compensation and stock issued to officers as compensation 1,997 1,867 Net change in accrued interest receivable and other assets ) Net change in other liabilities ) Net cash provided by operating activities 66,726 Cash Flows from Investing Activities (Increase)/decrease in short-term investments ) 272,142 Purchase of investment securities available-for-sale ) ) Proceeds from sale of investment securities available-for-sale 466,867 553,674 Proceeds from repayments, maturities and calls of investment securities available-for-sale 175,398 208,074 Proceeds from repayments, maturities and calls of investment securities held-to-maturity - 50,973 Purchase of Federal Home Loan Bank stock ) - Redemptions of Federal Home Loan Bank stock 5,371 8,354 Net increase in loans ) ) Purchase of premises and equipment ) ) Proceeds from sale of other real estate owned 17,931 6,631 Net increase in investment in affordable housing ) ) Net cash (used in)/provided by investing activities ) Cash Flows from Financing Activities Net increase in deposits 599,146 326,597 Net decrease in federal funds purchased and securities sold under agreements to repurchase ) ) Advances from Federal Home Loan Bank 6,452,400 643,478 Repayment of Federal Home Loan Bank borrowings ) ) Cash dividends paid ) ) Redemption of series B preferred stock - ) Repayment of other borrowings ) - Proceeds from shares issued under Dividend Reinvestment Plan 875 136 Taxes paid related to net share settlement of RSUs ) - Excess tax short-fall from share-based payment arrangements ) ) Net cash provided by/(used in) financing activities 487,014 ) Increase/(decrease) in cash and cash equivalents 92,113 ) Cash and cash equivalents, beginning of the period 153,747 144,909 Cash and cash equivalents, end of the period $ 245,860 $ 133,003 Supplemental disclosure of cash flow information Cash paid during the period: Interest $ 38,910 $ 44,472 Income taxes paid $ 40,864 $ 28,212 Non-cash investing and financing activities: Net change in unrealized holding gain/(loss) on securities available-for-sale, net of tax $ 21,096 $ ) Net change in unrealized holding loss on cash flow hedge derivatives $ ) $ - Transfers ofinvestment securities to available-for-sale from held-to-maturity $ - $ 722,466 Transfers to other real estate owned from loans held for investment $ 975 $ 8,016 Loans to facilitate the sale of other real estate owned $ - $ 75 See accompanying notes to unaudited condensed consolidated financial statements. 7 CATHAY GENERAL BANCORP AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. Business Cathay General Bancorp (“Bancorp”) is the holding company for Cathay Bank (the “Bank” and, together, the “Company”), six limited partnerships investing in affordable housing investments in which the Bank is the sole limited partner, and GBC Venture Capital, Inc. The Bancorp also owns 100% of the common stock of five statutory business trusts created for the purpose of issuing capital securities. The Bank was founded in 1962 and offers a wide range of financial services. As of June 30, 2014, the Bank operated 21 branches in Southern California, 11 branches in Northern California, nine branches in New York State, three branches in Illinois, three branches in Washington State, two branches in Texas, one branch in Massachusetts, one branch in New Jersey, one branch in Nevada, one branch in Hong Kong, and a representative office in Shanghai and in Taipei. Deposit accounts at the Hong Kong branch are not insured by the Federal Deposit Insurance Corporation (the “FDIC”). 2 . Basis of Presentation The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by GAAP for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. Operating results for the interim periods presented are not necessarily indicative of the results that may be expected for the year ending December 31, 2014. For further information, refer to the audited consolidated financial statements and notes included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2013. The preparation of the condensed consolidated financial statements in accordance with GAAP requires management of the Company to make a number of estimates and assumptions relating to the reported amount of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the period. Actual results could differ from those estimates. The most significant estimates subject to change are the allowance for loan losses, goodwill impairment, and other-than-temporary impairment. 3 . Recent Accounting Pronouncements In January 2014, the FASB issued ASU 2014-01, “ Investments — Equity Method and Joint Ventures (Topic 323): Accounting for Investments in Qualified Affordable Housing Projects .” ASU No.2014-01 permits a reporting entity to make an accounting policy election to account forits investments in affordable housing projects using the proportional amortization method if certain conditions are met. Under the proportional amortization method, an entity amortizes the initial cost of the investment in proportion to the amount of tax credits and other tax benefits received and recognizes the net investment performance in the income statement as a component of income tax expense or benefit. ASU 2014-01 becomes effective for interim and annual periods beginning on or after December 15, 2014. The Company is evaluating whether to adopt ASU 2014-01 or to continue to apply the equity method of accounting for investments in affordable housing projects. 8 In January 2014, the FASB issued ASU 2014-04, “ Receivables — Trouble Debt Restructurings by Creditors .” ASU No.2014-04 clarifies that upon either the creditor obtaining legal title to the residential real estate property upon completion of a foreclosure or the borrower conveying all interest in the residential real estate property to the creditor to satisfy that loan through completion of a deed in lieu of foreclosure or through a similar legal agreement, a creditor is considered to have physical possession of residential real estate property collateralizing a consumer mortgage loan. A reporting entity is required to have interim and annual disclosure of both the amount of foreclosed residential real estate property held by the creditor and the recorded investment in consumer mortgage loans collateralized by residential real estate property that are in process of foreclosure. ASU 2014-04 becomes effective for interim and annual periods beginning on or after December 15, 2014. Adoption of ASU 2014-04 is not expected to have a significant impact on the Company’s consolidated financial statements. In April 2014, the FASB issued ASU 2014-08, “ Presentation of Financial Statements and Property, Plant, and Equipment .” ASU No. 2014-08 defines a discontinued operation as disposal of components of an entity that represent a strategic shift that has or will have a major effect on an entity’s operations. ASU No.2014-08 also requires a reporting entity to present the assets and liabilities of a disposal group that includes a discontinued operation separately in the asset and liability sections, respectively, of the statement of financial position for each comparative period. ASU 2014-08 becomes effective for interim and annual periods beginning on or after December 15, 2014. Adoption of ASU 2014-08 is not expected to have a significant impact on the Company’s consolidated financial statements. In June 2014, the FASB issued ASU 2014-11, “ Repurchase-to-Maturity Transactions, Repurchase Financings, and Disclosures .” ASU No. 2014-11 expands secured borrowing accounting for certain repurchase agreements. It requires the repurchase agreement be separate from the initial transfer of the financial asset in a repurchase financing arrangement. An entity is required to disclose additional information about certain transactions accounted for as a sale in which the transferor retains substantially all of the exposure to the economic return on the transferred financial assets through an agreement with the same counterparty. An entity is also required to disclose information about repurchase agreements, securities lending transactions and repurchase-to-maturity transactions that are accounted for as secured borrowings. ASU 2014-11 becomes effective for interim and annual periods beginning on or after December 15, 2014. Adoption of ASU 2014-11 is not expected to have a significant impact on the Company’s consolidated financial statements. In June 2014, the FASB issued ASU 2014-12, “ Accounting for Share-Based Payments When the Terms of an Award Provide That a Performance Target Could Be Achieved after the Requisite Service Period .” ASU No. 2014-12 requires that a performance target that affects vesting and that could be achieved after the requisite service period be treated as a performance condition. An entity should recognize compensation cost in the period in which it becomes probable that the performance target will be achieved and should represent the compensation cost attributable to the periods for which the requisite service has already been rendered. If the performance target becomes probable of being achieved before the end of requisite service period, the remaining unrecognized compensation cost should be recognized prospectively over the remaining requisite service period. The total amount of compensation cost recognized during and after the requisite service period should reflect the number of awards that are expected to vest and should be adjusted to reflect those awards that ultimately vest. ASU 2014-12 becomes effective for interim and annual periods beginning on or after December 15, 2015. Adoption of ASU 2014-12 is not expected to have a significant impact on the Company’s consolidated financial statements. 9 4 . Earnings per Share Basic earnings per share excludes dilution and is computed by dividing net income available to common stockholders by the weighted-average number of common shares outstanding for the period. Diluted earnings per share reflects the potential dilution that could occur if securities or other contracts to issue common stock were exercised or converted into common stock and resulted in the issuance of common stock that then shared in earnings. Outstanding stock options with anti-dilutive effect were not included in the computation of diluted earnings per share. The following table sets forth earnings per common share calculations: Three months ended June 30, Six months ended June 30, (Dollars in thousands, except share and per share data) Net income attributable to Cathay General Bancorp $ 35,084 $ 29,916 $ 66,343 $ 58,763 Dividends on preferred stock and noncash charge from repayment - ) - ) Net income available to common stockholders $ 35,084 $ 27,849 $ 66,343 $ 51,512 Weighted-average shares: Basic weighted-average number of common shares outstanding Dilutive effect of weighted-average outstanding common share equivalents Warrants 273,759 - 286,079 - Options 97,476 - 99,575 - Restricted stock units 32,243 30,817 37,786 25,228 Diluted weighted-average number of common shares outstanding Average stock options and warrants with anti-dilutive effect 5,613,875 Earnings per common share: Basic $ 0.44 $ 0.35 $ 0.83 $ 0.65 Diluted $ 0.44 $ 0.35 $ 0.83 $ 0.65 5 . Stock-Based Compensation Under the Company’s equity incentive plans, directors and eligible employees may be granted incentive or non-statutory stock options and/or restricted stock units, or awarded non-vested stock. As of June 30, 2014, the only options granted by the Company were non-statutory stock options to selected Bank officers and non-employee directors at exercise prices equal to the fair market value of a share of the Company’s common stock on the date of grant. Such options have a maximum ten-year term and vest in 20% annual increments (subject to early termination in certain events) except certain options granted to the Chief Executive Officer of the Company in 2005 and 2008. If such options expire or terminate without having been exercised, any shares not purchased will again be available for future grants or awards. There were no options granted during the first six months of 2014 or the year ended December 31, 2013. 10 Option compensation expense was zero for the three months ended June 30, 2014, and for the three months ended June 30, 2013. For the six months ended June 30, option compensation expense totaled zero for 2014 and $129,000 for 2013. Stock-based compensation is recognized ratably over the requisite service period for all awards. No stock options were exercised in the first six months of 2014 or in the first six months of 2013. The table below summarizes stock option activity for the periods indicated: Shares Weighted-average exercise price Weighted-average Remaining contractual life (in years) Aggregate Intrinsic Value (in thousands) Balance, December 31, 2013 2,812,874 $ 31.81 $ 2,119 Forfeited ) 28.70 Balance, March 31, 2014 2,374,874 $ 32.38 $ 1,148 Forfeited ) 32.26 Balance, June 30, 2014 2,364,874 $ 32.38 $ 4,083 Exercisable, June 30, 2014 2,364,874 $ 32.38 $ 4,083 At June 30, 2014, 3,070,663 shares were available under the Company’s 2005 Incentive Plan for future grants. The Company granted restricted stock units for 17,601 shares at an average closing price of $24.66 per share in the first six months of 2014 and 25,037 shares at an average closing price of $20.68 per share in the year ended December 31, 2013. The restricted stock units granted in 2014 and 2013 are scheduled to vest two years from grant date. The following table presents information relating to the restricted stock units as of June 30, 2014: Units Balance at December 31, 2013 143,433 Granted 17,601 Forfeited - Vested ) Balance at June 30, 2014 118,514 The compensation expense related to the restricted stock units was $1.0 million for the three months ended June 30, 2014, compared to $492,000 for the three months ended June 30, 2013. For the six months ended June 30, compensation expense recorded related to the restricted stock units was $2.0 million in 2014 and $1.1 million in 2013. Unrecognized stock-based compensation expense related to restricted stock units was $5.6 million at June 30, 2014, and is expected to be recognized over the next 2.3 years. In December 2013, the Company granted performance-based restricted stock units in which the number of units earned is calculated based on the relative total stockholder return (“TSR”) of the Company’s common stock as compared to the TSR of the KBW Regional Banking Index. In addition, the Company granted performance stock units in which the number of units earned is determined by comparison to the targeted earnings per share (EPS) for the three years ending December 31, 2016. Performance TSR restricted stock units for 119,840 shares and performance EPS restricted stock units for 116,186 shares were granted to eight executive officers. Both the performance TSR and EPS stock units are scheduled to vest at December 31, 2016. In the first six months of 2014, the Company did not grant any performance stock units. 11 The following table summarizes the tax excess(short-fall) from share-based payment arrangements: Three months ended June 30, Six months ended June 30, (Dollars in thousands) Excess/(Short-fall) of tax deductions in excess of grant-date fair value $ 50 $ ) $ ) $ ) Benefit of tax deductions on grant-date fair value ) 11 1,177 607 Total benefit of tax deductions $ - $ - $ - $ 527 6 . Investment Securities Investment securities were $1.34 billion at June 30, 2014, compared to $1.59 billion at December 31, 2013. During the first quarter of 2013, due to the ongoing discussions regarding corporate income tax rates which could have a negative impact on the after-tax yields and fair values of the Company’s portfolio of municipal securities, the Company determined it may sell such securities in response to market conditions. As a result, the Company reclassified its municipal securities from securities held-to-maturity to securities available-for-sale. Concurrent with this reclassification, the Company also reclassified all other securities held-to-maturity, which together with the municipal securities had an amortized cost on the date of transfer of $722.5 million, to securities available-for-sale. At the reclassification date, a net unrealized gain was recorded in other comprehensive income for these securities totaling $40.5 million. The following tables reflect the amortized cost, gross unrealized gains, gross unrealized losses, and fair value of investment securities as of June 30, 2014, and December 31, 2013: June 30, 2014 Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value (In thousands) Securities Available-for-Sale U.S. treasury securities $ 565,091 $ 73 $ 1 $ 565,163 Mortgage-backed securities 680,556 1,210 24,897 656,869 Collateralized mortgage obligations 81 - 35 46 Corporate debt securities 94,938 848 1,449 94,337 Mutual funds 6,000 - 167 5,833 Preferred stock of government sponsored entities 4,611 6,885 1 11,495 Other equity securities 3,608 2,638 - 6,246 Total securities available-for-sale $ 1,354,885 $ 11,654 $ 26,550 $ 1,339,989 Total investment securities $ 1,354,885 $ 11,654 $ 26,550 $ 1,339,989 12 December 31, 2013 Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value (In thousands) Securities Available-for-Sale U.S. treasury securities $ 460,095 $ 99 $ 1 $ 460,193 Mortgage-backed securities 1,010,294 7,049 64,529 952,814 Collateralized mortgage obligations 5,929 231 54 6,106 Asset-backed securities 123 - - 123 Corporate debt securities 154,955 298 4,949 150,304 Mutual funds 6,000 - 275 5,725 Preferred stock of government sponsored entities 569 10,834 - 11,403 Total securities available-for-sale $ 1,637,965 $ 18,511 $ 69,808 $ 1,586,668 Total investment securities $ 1,637,965 $ 18,511 $ 69,808 $ 1,586,668 The amortized cost and fair value of investment securities at June 30, 2014, by contractual maturities, are shown below. Actual maturities may differ from contractual maturities because borrowers may have the right to call or repay obligations with or without call or repayment penalties. Securities available-for-sale Amortized cost Fair value (In thousands) Due in one year or less $ 450,032 $ 450,048 Due after one year through five years 138,285 139,329 Due after five years through ten years 85,857 85,165 Due after ten years (1) 680,711 665,447 Total $ 1,354,885 $ 1,339,989 (1) Equity securities are reported in this category Proceeds from sales of mortgage-backed securities were $386.5 million and from repayments, maturities and calls of mortgage-backed securities were $39.6 million during the first six months of 2014 compared to proceeds from sales of $113.6 million and proceeds of $179.0 million from repayments, maturities, and calls during the same period a year ago. Proceeds from sales of other investment securities were $80.4 million during the first six months of 2014 compared to $440.1 million during the same period a year ago. Proceeds from maturities and calls of other investment securities were $135.8 million during the first six months of 2014 compared to $80.1 million during the same period a year ago. Gains of $12.8 million and losses of $6.3 million were realized on sales and calls of investment securities during the first six months of 2014 compared to gains of $18.5 million and no losses realized during the same period a year ago. At June 30, 2014, all of the Company’s mortgage-backed securities were rated as investment grade except for one non-agency issue. Total unrealized losses of $24.9 million from all mortgage-backed securities resulted from increases in interest rates subsequent to the date that these securities were purchased. Total unrealized losses of $1.4 million on corporate bonds relates to four issues of investments in bonds of financial institutions, all of which were investment grade at the date of acquisition and as of June 30, 2014. The unrealized losses were primarily caused by the widening of credit and liquidity spreads since the dates of acquisition. The contractual terms of those investments do not permit the issuers to settle the security at a price less than the amortized cost of the investment. The Company currently does not believe it is probable that it will be unable to collect all amounts due according to the contractual terms of the investments. Therefore, it is expected that these mortgage-backed securities and corporate bonds would not be settled at a price less than the amortized cost of the investment. Because the Company does not intend to sell and would not be required to sell these investments until a recovery of fair value, which may be maturity, it does not consider its investments in these mortgaged-backed securities and corporate bonds to be other-than-temporarily impaired at June 30, 2014. 13 The temporarily impaired securities represent 60.2% of the fair value of investment securities as of June 30, 2014. Unrealized losses for securities with unrealized losses for less than twelve months represent 0.003%, and securities with unrealized losses for twelve months or more represent 3.6%, of the historical cost of these securities. Unrealized losses on these securities generally resulted from increases in interest rates or spreads subsequent to the date that these securities were purchased. At June 30, 2014, management believed the impairment was temporary and, accordingly, no impairment loss has been recognized in our condensed consolidated statements of operations. The Company expects to recover the amortized cost basis of its debt securities, and has no intent to sell and will not be required to sell available-for-sale debt securities that have declined below their cost before their anticipated recovery. The tables below show the fair value and unrealized losses of the temporarily impaired securities in our investment securities portfolio as of June 30, 2014, and December 31, 2013: June 30, 2014 Temporarily impaired securities Less than 12 months 12 months or longer Total Fair Value Unrealized Losses Fair Value Unrealized Losses Fair Value Unrealized Losses (Dollars in thousands) Securities Available-for-Sale U.S. treasury securities $ 99,999 $ 1 $ - $ - $ 99,999 $ 1 Mortgage-backed securities 185 1 636,390 24,896 636,575 24,897 Collateralized mortgage obligations - - 46 35 46 35 Corporate debt securities - - 63,551 1,449 63,551 1,449 Mutual funds - - 5,833 167 5,833 167 Preferred stock of government sponsored entities 970 1 - - 970 1 Total securities available-for-sale $ 101,154 $ 3 $ 705,820 $ 26,547 $ 806,974 $ 26,550 Total investment securities $ 101,154 $ 3 $ 705,820 $ 26,547 $ 806,974 $ 26,550 14 December 31, 2013 Temporarily impaired securities Less than 12 months 12 months or longer Total Fair Value Unrealized Losses Fair Value Unrealized Losses Fair Value Unrealized Losses (Dollars in thousands) Securities Available-for-Sale U.S. treasury securities $ 75,064 $ 1 $ - $ - $ 75,064 $ 1 Mortgage-backed securities 792,012 64,526 272 2 792,284 64,528 Mortgage-backed securities-Non-agency 94 1 - - 94 1 Collateralized mortgage obligations 68 4 301 50 369 54 Corporate debt securities 9,970 30 100,081 4,919 110,051 4,949 Mutual funds - - 5,724 275 5,724 275 Total securities available-for-sale $ 877,208 $ 64,562 $ 106,378 $ 5,246 $ 983,586 $ 69,808 Total investment securities $ 877,208 $ 64,562 $ 106,378 $ 5,246 $ 983,586 $ 69,808 Investment securities having a carrying value of $849.1 million at June 30, 2014, and $926.5 million at December 31, 2013, were pledged to secure public deposits, other borrowings, treasury tax and loan, and securities sold under agreements to repurchase. 7. Loans Most of the Company’s business activity is with Asian customers located in Southern and Northern California; New York City, New York; Houston and Dallas, Texas; Seattle, Washington; Boston, Massachusetts; Chicago, Illinois; Edison, New Jersey; Las Vegas, Nevada, and Hong Kong. The Company has no specific industry concentration, and generally its loans are secured by real property or other collateral of the borrowers. Loans are generally expected to be paid off from the operating profits of the borrowers, from refinancing by other lenders, or through sale by the borrowers of the secured collateral. The components of loans in the condensed consolidated balance sheets as of June 30, 2014, and December 31, 2013, were as follows: June 30, 2014 December 31, 2013 (In thousands) Type of Loans: Commercial loans $ 2,322,880 $ 2,298,724 Residential mortgage loans 1,468,715 1,355,255 Commercial mortgage loans 4,308,170 4,023,051 Equity lines 170,711 171,277 Real estate construction loans 285,339 221,701 Installment and other loans 9,463 14,555 Gross loans 8,565,278 8,084,563 Less: Allowance for loan losses ) ) Unamortized deferred loan fees ) ) Total loans, net $ 8,382,700 $ 7,897,187 15 At June 30, 2014, recorded investment in impaired loans totaled $188.7 million and was comprised of non-accrual loans of $77.6 million and accruing troubled debt restructured (“TDR”) loans of $111.1 million. At December 31, 2013, recorded investment in impaired loans totaled $200.8 million and was comprised of non-accrual loans of $83.2 million and accruing TDRs of $117.6 million. For impaired loans, the amounts previously charged off represent 12.9% at June 30, 2014, and 23.9% at December 31, 2013, of the contractual balances for impaired loans. The following table presents the average balance and interest income recognized related to impaired loans for the periods indicated: Impaired Loans Average Recorded Investment Interest Income Recognized Three months ended June 30, Six months ended June 30, Three months ended June 30, Six months ended June 30, (In thousands) Commercial loans $ 27,773 $ 20,196 $ 29,300 $ 21,156 $ 194 $ 89 $ 420 $ 200 Real estate construction loans 33,049 40,108 33,552 41,082 66 66 132 132 Commercial mortgage loans 112,982 141,285 112,148 151,713 995 1,501 2,014 2,863 Residential mortgage and equity lines 18,392 18,050 18,772 17,924 93 107 192 215 Total $ 192,196 $ 219,639 $ 193,772 $ 231,875 $ 1,348 $ 1,763 $ 2,758 $ 3,410 The following tables present impaired loans and the related allowance for credit losses as of the dates indicated: Impaired Loans June 30, 2014 December 31, 2013 Unpaid Principal Balance Recorded Investment Allowance Unpaid Principal Balance Recorded Investment Allowance (In thousands) With no allocated allowance Commercial loans $ 20,298 $ 19,271 $ - $ 20,992 $ 18,905 $ - Real estate construction loans 37,494 16,225 - 25,401 15,097 - Commercial mortgage loans 82,090 80,102 - 105,593 78,930 - Residential mortgage loans and equity lines 3,084 3,084 - 4,892 4,892 - Subtotal $ 142,966 $ 118,682 $ - $ 156,878 $ 117,824 $ - With allocated allowance Commercial loans $ 10,725 $ 7,700 $ 2,717 $ 22,737 $ 13,063 $ 2,519 Real estate construction loans 15,503 15,503 143 28,475 19,323 3,460 Commercial mortgage loans 33,411 33,149 6,230 39,223 35,613 6,584 Residential mortgage loans and equity lines 14,077 13,675 519 16,535 14,957 721 Subtotal $ 73,716 $ 70,027 $ 9,609 $ 106,970 $ 82,956 $ 13,284 Total impaired loans $ 216,682 $ 188,709 $ 9,609 $ 263,848 $ 200,780 $ 13,284 16 The following table presents the aging of the loan portfolio by type as of June 30, 2014, and as of December 31, 2013: June 30, 2014 30-59 Days Past Due 60-89 Days Past Due 90 Days or More Past Due Non-accrual Loans Total Past Due Loans Not Past Due Total (In thousands) Type of Loans: Commercial loans $ 14,384 $ 4 $ - $ 11,570 $ 25,958 $ 2,296,922 $ Real estate construction loans - - - 25,928 25,928 259,411 285,339 Commercial mortgage loans 564 12,321 1,426 30,549 44,860 4,263,310 4,308,170 Residential mortgage loans and equity lines 274 1,128 - 9,526 10,928 1,628,498 1,639,426 Installment and other loans 39 - - - 39 9,424 9,463 Total loans $ 15,261 $ 13,453 $ 1,426 $ 77,573 $ 107,713 $ 8,457,565 $ 8,565,278 December 31, 2013 30-59 Days Past Due 60-89 Days Past Due 90 Days or More Past Due Non-accrual Loans Total Past Due Loans Not Past Due Total (In thousands) Type of Loans: Commercial loans $ 7,170 $ 16,562 $ - $ 21,232 $ 44,964 $ 2,253,760 $ 2,298,724 Real estate construction loans - - - 28,586 28,586 193,115 221,701 Commercial mortgage loans 20,043 7,862 982 19,621 48,508 3,974,543 4,023,051 Residential mortgage loans and equity lines 3,508 832 - 13,744 18,084 1,508,448 1,526,532 Installment and other loans 100 - - - 100 14,455 14,555 Total loans $ 30,821 $ 25,256 $ 982 $ 83,183 $ 140,242 $ 7,944,321 $ 8,084,563 The determination of the amount of the allowance for credit losses for impaired loans is based on management’s current judgment about the credit quality of the loan portfolio and takes into consideration known relevant internal and external factors that affect collectability when determining the appropriate level for the allowance for credit losses. The nature of the process by which the Bank determines the appropriate allowance for credit losses requires the exercise of considerable judgment. This allowance evaluation process is also applied to t roubled debt restructurings since they are considered to be impaired loans. A troubled debt restructuring is a formal modification of the terms of a loan when the lender, for economic or legal reasons related to the borrower’s financial difficulties, grants a concession to the borrower. The concessions may be granted in various forms, including a change in the stated interest rate, a reduction in the loan balance or accrued interest, or an extension of the maturity date that causes significant delay in payment. TDRs on accrual status are comprised of the loans that have, pursuant to the Bank’s policy, performed under the restructured terms and have demonstrated sustained performance under the modified terms forsix months before being returned to accrual status. The sustained performance considered by management pursuant to its policy includes the periods prior to the modification if the prior performance met or exceeded the modified terms. This would include cash paid by the borrower prior to the restructure to set up interest reserves. 17 At June 30, 2014, accruing TDRs were $111.1 million and non-accrual TDRs were $43.6 million compared to accruing TDRs of $117.6 million and non-accrual TDRs of $38.8 million at December 31, 2013. The Company allocated specific reserves of $6.0 million to accruing TDRs and $1.9 million to non-accrual TDRs at June 30, 2014, and $6.9 million to accruing TDRs and $2.2 million to non-accrual TDRs at December 31, 2013. The following tables present TDRs that were modified during the first six months of 2014 and 2013, their specific reserves at June 30, 2014 and 2013, and charge-off s during the first six months of 2014 and 2013: Six months ended June 30, 2014 June 30, 2014 No. of Contracts Pre-Modification Outstanding Recorded Investment Post-Modification Outstanding Recorded Investment Charge-offs Specific Reserve (Dollars in thousands) Commercial loans 3 $ $ $ - $ 20 Residential mortgage loans and equity lines 3 - 32 Total 6 $ $ $ - $ 52 Six months ended June 30, 2013 June 30, 2013 No. of Contracts Pre-Modification Outstanding Recorded Investment Post-Modification Outstanding Recorded Investment Charge-offs Specific Reserve (Dollars in thousands) Commercial loans 4 $ 4,006 $ 4,006 $ - $ 55 Commercial mortgage loans 2 1,175 1,175 - 9 Residential mortgage loans and equity lines 10 3,459 3,381 78 155 Total 16 $ 8,640 $ 8,562 $ 78 $ 219 Modifications of the loan terms during the first six months of 2014 were in the form of changes in the stated interest rate, and in payment terms to interest only from principal and interest, or reduction in monthly payment amount, multiple note structure, and waiver of late charges and collection fees. The length of time for which modifications involving a reduction of the stated interest rate or changes in payment terms that were documented ranged from twelve months to three years from the modification date. 18 We expect that the TDR loans on accruing status as of June 30, 2014, which were all performing in accordance with their restructured terms, will continue to comply with the restructured terms because of the reduced principal or interest payments on these loans. A summary of TDRs by type of concession and by type of loan, as of June 30, 2014, and December 31, 2013, is shown below: ` June 30, 2014 Accruing TDRs Principal Deferral Rate Reduction Rate Reduction and Payment Deferral Total (In thousands) Commercial loans $ 11,400 $ 1,576 $ 2,425 $ 15,401 Real estate construction loans - - 5,799 5,799 Commercial mortgage loans 9,750 8,340 64,612 82,702 Residential mortgage loans 2,494 1,017 3,723 7,234 Total accruing TDRs $ 23,644 $ 10,933 $ 76,559 $ 111,136 June 30, 2014 Non-accrual TDRs Interest Deferral Principal Deferral Rate Reduction and Forgiveness of Principal Rate Reduction and Payment Deferral Total (In thousands) Commercial loans $ - $ 2,221 $ 1,266 $ 247 $ 3,734 Real estate construction loans - 15,503 - 8,926 24,429 Commercial mortgage loans 1,399 4,058 - 6,066 11,523 Residential mortgage loans 222 1,673 217 1,807 3,919 Total non-accrual TDRs $ 1,621 $ 23,455 $ 1,483 $ 17,046 $ 43,605 December 31, 2013 Accruing TDRs Principal Deferral Rate Reduction Rate Reduction and Payment Deferral Total (In thousands) Commercial loans $ 9,112 $ 2,916 $ 2,708 $ 14,736 Real estate construction loans - - 5,834 5,834 Commercial mortgage loans 11,333 9,389 70,200 90,922 Residential mortgage loans 1,564 1,024 3,517 6,105 Total accruing TDRs $ 22,009 $ 13,329 $ 82,259 $ 117,597 December 31, 2013 Non-accrual TDRs Interest Deferral Principal Deferral Rate Reduction and Forgiveness of Principal Rate Reduction and Payment Deferral Total (In thousands) Commercial loans $ - $ 2,866 $ 1,352 $ - $ 4,218 Real estate construction loans - 16,009 - 9,263 25,272 Commercial mortgage loans 1,443 2,168 - 1,843 5,454 Residential mortgage loans 241 2,206 - 1,378 3,825 Total non-accrual TDRs $ 1,684 $ 23,249 $ 1,352 $ 12,484 $ 38,769 19 The activity within our TDR loans for the periods indicated are shown below: Three months ended June 30, Six months ended June 30, Accruing TDRs (In thousands) Beginning balance $ 118,922 $ 130,215 $ 117,597 $ 144,695 New restructurings 722 - 8,097 4,816 Restructured loans restored to accrual status - 824 962 1,454 Charge-offs - ) - ) Payments ) Restructured loans placed on nonaccrual ) - ) ) Ending balance $ 111,136 $ 115,464 $ 111,136 $ 115,464 Three months ended June 30, Six months ended June 30, Non-accrual TDRs (In thousands) Beginning balance $ 37,797 $ 49,878 $ 38,769 $ 47,731 New restructurings 247 1,686 1,786 3,748 Restructured loans placed on nonaccrual 7,230 - 7,230 2,034 Charge-offs ) Payments ) Restructured loans restored to accrual status - ) ) ) Ending balance $ 43,605 $ 48,524 $ 43,605 $ 48,524 A loan is considered to be in payment default once it is 60 to 90 days contractually past due under the modified terms. The Company had one commercial mortgage loan in the amount of $62,000 that was modified as a TDR during the previous twelve months and which subsequently defaulted as of June 30, 2014. Under the Company’s internal underwriting policy, an evaluation is performed of the probability that the borrower will be in payment default on any of its debt in the foreseeable future without the modification in order to determine whether a borrower is experiencing financial difficulty. As of June 30, 2014, there were no commitments to lend additional funds to those borrowers whose loans have been restructured, were considered impaired, or were on non-accrual status. As part of the on-going monitoring of the credit quality of our loan portfolio, t he Company utilizes a risk grading matrix to assign a risk grade to each loan. The risk rating categories can be generally described by the following grouping for non-homogeneous loans: ● Pass/Watch – These loans range from minimal credit risk to lower than average, but still acceptable, credit risk. ● Special Mention – Borrower is fundamentally sound and loan is currently protected but adverse trends are apparent that, if not corrected, may affect ability to repay. Primary source of loan repayment remains viable but there is increasing reliance on collateral or guarantor support. ● Substandard – These loans are inadequately protected by current sound net worth, paying capacity, or collateral. Well-defined weaknesses exist that could jeopardize repayment of debt. Loss may not be imminent, but if weaknesses are not corrected, there is a good possibility of some loss. 20 ● Doubtful – The possibility of loss is extremely high, but due to identifiable and important pending events (which may strengthen the loan), a loss classification is deferred until the situation is better defined. ● Loss – These loans are considered uncollectible and of such little value that to continue to carry the loan as an active asset is no longer warranted. The following tables present loan portfolio by risk rating as of June 30, 2014, and as of December 31, 2013: June 30, 2014 Pass/Watch Special Mention Substandard Doubtful Total (In thousands) Commercial loans $ 2,120,818 $ 120,796 $ 77,839 $ 3,427 $ 2,322,880 Real estate construction loans 251,421 - 32,418 1,500 285,339 Commercial mortgage loans 4,017,186 105,715 185,269 - 4,308,170 Residential mortgage loans and equity lines 1,627,299 - 12,127 - 1,639,426 Installment and other loans 9,463 - - - 9,463 Total gross loans $ 8,026,187 $ 226,511 $ 307,653 $ 4,927 $ 8,565,278 December 31, 2013 Pass/Watch Special Mention Substandard Doubtful Total (In thousands) Commercial loans $ 2,108,191 $ 84,786 $ 102,088 $ 3,659 $ 2,298,724 Real estate construction loans 184,449 - 33,939 3,313 221,701 Commercial mortgage loans 3,686,788 127,436 208,827 - 4,023,051 Residential mortgage loans and equity lines 1,510,647 - 15,885 - 1,526,532 Installment and other loans 14,555 - - - 14,555 Total gross loans $ 7,504,630 $ 212,222 $ 360,739 $ 6,972 $ 8,084,563 The allowance for loan losses and the reserve for off-balance sheet credit commitments are significant estimates that can and do change based on management’s process in analyzing the loan portfolio and on management’s assumptions about specific borrowers, underlying collateral, and applicable economic and environmental conditions, among other factors. 21 The following table presents the balance in the allowance for loan losses by portfolio segment and based on impairment method as of June 30, 2014, and as of December 31, 2013: Commercial Loans Real Estate Construction Loans Commercial Mortgage Loans Residential Mortgage Loans and Equity Lines Installment and Other Loans Total (In thousands) June 30, 2014 Loans individually evaluated for impairment Allowance $ 2,717 $ 143 $ 6,230 $ 519 $ - $ 9,609 Balance $ 26,971 $ 31,728 $ 113,251 $ 16,759 $ - $ 188,709 Loans collectively evaluated for impairment Allowance $ 60,522 $ 9,412 $ 77,165 $ 12,351 $ 18 $ 159,468 Balance $ 2,295,909 $ 253,611 $ 4,194,919 $ 1,622,667 $ 9,463 $ 8,376,569 Total allowance $ 63,239 $ 9,555 $ 83,395 $ 12,870 $ 18 $ 169,077 Total balance $ 2,322,880 $ 285,339 $ 4,308,170 $ 1,639,426 $ 9,463 $ 8,565,278 December 31, 2013 Loans individually evaluated for impairment Allowance $ 2,519 $ 3,460 $ 6,584 $ 721 $ - $ 13,284 Balance $ 31,968 $ 34,420 $ 114,544 $ 19,848 $ - $ 200,780 Loans collectively evaluated for impairment Allowance $ 62,584 $ 8,539 $ 78,169 $ 11,284 $ 29 $ 160,605 Balance $ 2,266,756 $ 187,281 $ 3,908,507 $ 1,506,684 $ 14,555 $ 7,883,783 Total allowance $ 65,103 $ 11,999 $ 84,753 $ 12,005 $ 29 $ 173,889 Total balance $ 2,298,724 $ 221,701 $ 4,023,051 $ 1,526,532 $ 14,555 $ 8,084,563 22 The following table details activity in the allowance for loan losses by portfolio segment for the three and six months ended June 30, 2014, and June 30, 2013. Allocation of a portion of the allowance to one category of loans does not preclude its availability to absorb losses in other categories. Three months ended June 30, 2014 and 2013 Commercial Loans Real Estate Construction Loans Commercial Mortgage Loans Residential Mortgage Loans and Equity Lines Installment and Other Loans Total (In thousands) March 31, 2014 Ending Balance 64,782 10,626 81,326 12,377 27 169,138 Provision/(credit) for possible credit losses ) 742 1,185 493 (9 ) ) Charge-offs ) ) ) - - ) Recoveries 4,682 - 1,532 - - 6,214 Net (charge-offs)/recoveries 4,568 ) 884 - - 3,639 June 30, 2014 Ending Balance $ 63,239 $ 9,555 $ 83,395 $ 12,870 $ 18 $ 169,077 March 31, 2013 Ending Balance $ 61,056 $ 20,697 $ 84,816 $ 12,091 $ 32 $ 178,692 Provision/(credit) for possible credit losses 4,389 ) 3,677 ) ) 102 Charge-offs ) - ) ) - ) Recoveries 624 941 3,226 64 11 4,866 Net (charge-offs)/recoveries ) 941 1,185 ) 11 939 June 30, 2013 Ending Balance $ 64,379 $ 13,755 $ 89,678 $ 11,892 $ 29 $ 179,733 Six months ended June 30, 2014 and 2013 Commercial Loans Real Estate Construction Loans Commercial Mortgage Loans Residential Mortgage Loans and Equity Lines Installment and Other Loans Total (In thousands) 2014 Beginning Balance $ 65,103 $ 11,999 $ 84,753 $ 12,005 $ 29 $ 173,889 Provision/(credit) for possible credit losses ) ) ) 865 ) ) Charge-offs ) ) ) - - ) Recoveries 6,704 25 4,107 - - 10,836 Net (charge-offs)/recoveries ) ) 1,683 - - ) June 30, 2014 Ending Balance $ 63,239 $ 9,555 $ 83,395 $ 12,870 $ 18 $ 169,077 Reserve for impaired loans $ 2,717 $ 143 $ 6,230 $ 519 $ - $ 9,609 Reserve for non-impaired loans $ 60,522 $ 9,412 $ 77,165 $ 12,351 $ 18 $ 159,468 Reserve for off-balance sheet credit commitments $ 1,014 $ 391 $ 401 $ 36 $ 2 $ 1,844 2013 Beginning Balance $ 66,101 $ 23,017 $ 82,473 $ 11,703 $ 28 $ 183,322 Provision/(credit) for possible credit losses 1,079 ) 6,645 728 ) ) Charge-offs ) - ) ) - ) Recoveries 1,579 1,020 3,591 67 11 6,268 Net (charge-offs)/recoveries ) 1,020 560 ) 11 ) June 30, 2013 Ending Balance $ 64,379 $ 13,755 $ 89,678 $ 11,892 $ 29 $ 179,733 Reserve for impaired loans $ 1,568 $ 4,995 $ 5,342 $ 874 $ - $ 12,779 Reserve for non-impaired loans $ 62,811 $ 8,760 $ 84,336 $ 11,018 $ 29 $ 166,954 Reserve for off-balance sheet credit commitments $ 924 $ 273 $ 1,972 $ 33 $ 1 $ 3,203 8 . Commitments and Contingencies The Company is involved in various litigation concerning transactions entered into in the normal course of business. Management, after consultation with legal counsel, does not believe that the resolution of such litigation will have a material effect upon its consolidated financial condition, results of operations, or liquidity taken as a whole. Althoughthe Companyestablishes accruals for legal proceedings when information related to the loss contingencies represented by those matters indicates both that a loss is probable and that the amount of loss can be reasonably estimated,the Companydoes not have accruals for all legal proceedings where there is a risk of loss. In addition, amounts accrued may not represent the ultimateloss tothe Company from the legal proceedings in question. Thus, ultimatelosses may be higher or lower, and possibly significantly so, than the amounts accrued for legal loss contingencies. 23 In the normal course of business, the Company becomes a party to financial instruments with off-balance sheet risk to meet the financing needs of its customers. These financial instruments include commitments to extend credit in the form of loans, or through commercial or standby letters of credit and financial guarantees. These instruments represent varying degrees of exposure to risk in excess of the amounts included in the accompanying condensed consolidated balance sheets. The contractual or notional amount of these instruments indicates a level of activity associated with a particular class of financial instrument and is not a reflection of the level of expected losses, if any. 9 . Borrowed Funds Securities Sold Under Agreements to Repurchase. Securities sold under agreements to repurchase were $700.0 million with a weighted average rate of 3.92% at June 30, 2014, compared to $800.0 million with a weighted average rate of 3.87% at December 31, 2013. In the first six months of 2014, the Company prepaid securities sold under agreements to repurchase totaling $100.0 million with a weighted average rate of 3.5% and incurred prepayment penalties of $3.4 million. In the first six months of 2013, the Company prepaid securities sold under agreements to repurchase totaling $300.0 million with a weighted average rate of 3.97% and incurred prepayment penalties of $15.7 million. Five floating-to-fixed rate agreements totaling $300.0 million have initial floating rates for a period of time ranging from six months to one year, with floating rates ranging from the three-month LIBOR rate minus 200 basis points to the three-month LIBOR rate minus 340 basis points. Thereafter, the rates are fixed for the remainder of the term, with interest rates ranging from 4.78% to 5.07%. After the initial floating rate term, the counterparties have the right to terminate the transaction at par at the fixed rate reset date and quarterly thereafter. Four fixed-to-floating rate agreements totaling $200.0 million have initial fixed rates ranging from 1.00% to 3.50% with initial fixed rate terms ranging from six months to 18 months. For the remaining term, the rates float at 8% minus the three-month LIBOR rate with a maximum rate ranging from 3.50% to 3.75% and a minimum rate of 0.0%. After the initial fixed rate term, the counterparties have the right to terminate the transaction at par at the floating rate reset date and quarterly thereafter. The table below provides summary data for the $500.0 million of callable securities sold under agreements to repurchase as of June 30, 2014: (Dollars in millions) Fixed-to-floating Floating-to-fixed Total Rate type Float Rate Fixed Rate Rate index 8% minus 3 month LIBOR Maximum rate % % % Minimum rate % % % No. of agreements 1 2 1 1 4 9 Amount $ 50.0 $ 100.0 $ 50.0 $ 100.0 $ 200.0 $ 500.0 Weighted average rate % Final maturity 24 The table below provides summary data for non-callable fixed rate securities sold under agreements to repurchase as of June 30, 2014: Maturity No. of Agreements Amount (In thousands) Weighted Average Interest Rate 1 year to 3 years 1 $ 50,000 % 3 years to 5 years 3 150,000 % Total 4 $ 200,000 % These transactions are accounted for as collateralized financing transactions and recorded at the amounts at which the securities were sold. The Company may have to provide additional collateral for the repurchase agreements, as necessary. The underlying collateral pledged for the repurchase agreements consists of U.S. Treasury securities, U.S. government agency securities , and mortgage-backed securities with a fair value of $789.9 million as of June 30, 2014, and $906.1 million as of December 31, 2013. Advances from the FHLB. Advances from the FHLB were $521.2 million with weighted average rate of 0.52% at June 30, 2014, compared to $521.2 million with weighted average rate of 0.17% at December 31, 2013. The following relates to the outstanding advances at June 30, 2014, and December 31, 2013: June 30, 2014 December 31, 2013 Maturity Amount (In thousands) Weighted Average Interest Rate Amount (In thousands) Weighted Average Interest Rate Within 90 days $ 325,000 % $ 475,000 % 1 - 3 years 171,200 % - - 4 - 5 years 25,000 % 46,200 % $ 521,200 % $ 521,200 % 1 0 . Income Taxes Income tax expense totaled $38.6million, or an effective tax rate of 36.8%, for the first six months of 2014, compared to an income tax expense of $33.5 million, or an effective tax rate of 36.3%, for the same period a year ago. The effective tax rate includes the impact of the utilization of low income housing tax credits and recognition of other tax credits for both years. As of December 31, 2013, the Company had income tax refunds receivable of $8.6 million. These income tax receivables are included in other assets in the accompanying condensed consolidated balance sheets. The Company’s tax returns are open for audits by the Internal Revenue Service back to 2010 and by the California Franchise Tax Board back to 2003. The Company is under audit by the California Franchise Tax Board for the years 2003 to 2007. A s the Company is presently under audit by a number of tax authorities, it is reasonably possible that unrecognized tax benefits could change significantly over the next twelve months. The Company does not expect that any such changes would have a material impact on its annual effective tax rate. 25 1 1 . Fair Value Measurement s The Company adopted ASC Topic 820 on January 1, 2008, and determined the fair values of our financial instruments based on the following: ● Level 1 - Quoted prices in active markets for identical assets or liabilities. ● Level 2 - Observable prices in active markets for similar assets or liabilities; prices for identical or similar assets or liabilities in markets that are not active; directly observable market inputs for substantially the full term of the asset and liability; market inputs that are not directly observable but are derived from or corroborated by observable market data. ● Level 3 – Unobservable inputs based on the Company’s own judgment about the assumptions that a market participant would use. The Company uses the following methodologies to measure the fair value of its financial assets and liabilities on a recurring basis: Securities Available for Sale . For certain actively traded agency preferred stocks, mutual funds, and U.S. Treasury securities, the Company measures the fair value based on quoted market prices in active exchange markets at the reporting date, a Level 1 measurement. The Company also measures securities by using quoted market prices for similar securities or dealer quotes, a Level 2 measurement. This category generally includes U.S. Government agency securities, state and municipal securities, mortgage-backed securities (“MBS”), commercial MBS, collateralized mortgage obligations, asset-backed securities, corporate bonds and trust preferred securities. Trading Securities . The Company measures the fair value of trading securities based on quoted market prices in active exchange markets at the reporting date, a Level 1 measurement. The Company also measures the fair value for other trading securities based on quoted market prices for similar securities or dealer quotes, a Level 2 measurement. Warrants . The Company measures the fair value of warrants based on unobservable inputs based on assumption and management judgment, a Level 3 measurement. Currency Option and Foreign Exchange Contracts . The Company measures the fair value of currency option and foreign exchange contracts based on dealer quotes on a recurring basis, a Level 2 measurement. Interest Rate Swaps . Fair value of interest rate swaps is derived from third party models with observable market data, a Level 2 measurement. The valuation techniques for the assets and liabilities valued on a nonrecurring basis are as follows: Impaired Loans. The Company does not record loans at fair value on a recurring basis. However, from time to time, nonrecurring fair value adjustments to collateral dependent impaired loans are recorded based on either the current appraised value of the collateral, a Level 2 measurement, or management’s judgment and estimation of value reported on older appraisals that are then adjusted based on recent market trends, a Level 3 measurement. 26 Goodwill. The Company first assesses qualitative factors to determine whether it is more likely than not that the fair value of a reporting unit is less than its carrying amount as a basis for determining whether it is necessary to perform the two-step goodwill impairment test described in ASC Topic 350. The two-step impairment testing process, if needed, begins by assigning net assets and goodwill to the two reporting units
